 INTERNATIONAL BUSINESS MACHINES CORP. 215International Business Machines Corporation and Communications Workers of America, Local 1120, AFLŒCIO.  Case 3ŒCAŒ22062 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On May 12, 2000, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel and Charging Party filed cross-exceptions and supporting briefs.  All parties filed an-swering briefs, with the Respondent and Charging Party also filing reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, International Business Ma-chines Corporation, Poughkeepsie and East Fishkill, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Robert Ellison, Esq., for the General Counsel. Michael A. Putetti Esq., Scott B. Gilly Esq., and Greg Meyers Esq., for the Respondent. M. Christina Norum, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge.  This case was heard by me in Poughkeepsie, New York, on March 7 to 9, 2000. The charge and amended charges were filed by the Union on July 30, August 27, and September 29, 1999.  A complaint and notice of hearing was issued on December 22, 1999, and alleged, in substance, as follows:   That on or about July 23 and September 14, 1999, the Re-spondent, by certain supervisory personnel, threatened employ-ees with disciplinary action if they displayed prounion signs in the Company™s parking lots. In this regard, the General Coun-sel, at the hearing, argued that inasmuch as the Company has a policy prohibiting certain signs, has notified maintenance of this policy and has not revoked or waived the policy, the Re-spondent™s enforcement of the policy, even in the absence of explicitly threatened disciplinary action, would constitute an illegal rule prohibiting union displays by employees in non-working areas.                                                                                                                         1 We find no merit in the Charging Party™s argument in cross-exceptions that the circumstances of this case warrant companywide posting of the remedial notice.  That on or about July 23, 1999, the Respondent, at its Fish-kill facility, interfered with the holding of an employee union meeting by announcing over the PA system that the en-trance/exit near where the meeting was to be held, would be closed.  It is the General Counsel™s theory that by making this announcement, the Employer encouraged its employees to util-ize other exits at the end of the workday and therefore bypass the location where the union meeting was to take place.  That on or about July 26, 1999, the Respondent, at its Poughkeepsie facility placed security personnel in the vicinity of the area in a parking lot where a union meeting was to be held and by so doing, and by checking IBM badges, thereby engaged in surveillance and intimidated employees from attending the meeting.The Respondent takes the position that the signs were very large and contrary to its policy prohibiting employees from displaying any large signs, irrespective of message.  As to the events of July 23, 1999, the Respondent denies that it an-nounced that it was closing the exit near where the union activ-ity occurred and did not, in any way, attempt to interfere with employees attending that meeting.  As to July 26, 1999, the Respondent acknowledges that it stationed security personnel at the entry points to the parking lot.  It asserts that it did so, not in order to surveil the union meeting or to intimidate employees from attending, but in order to prevent nonemployees from trespassing onto its property.  On the entire record in this case,1 including my observation of the demeanor of the witnesses and after reviewing the briefs filed, I hereby make the following  FINDINGS OF FACT I. JURISDICTION The parties agree and I find that the Respondent is an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It also is agreed that the Union, Communication Workers of America, Local 1120, AFLŒCIO, is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. The Campaign Commences In the spring of 1999, IBM notified employees that it was going to make certain changes in its pension benefit program. (The nature of these changes is not relevant to this case.) Nev-ertheless, these proposals upset some of its employees and this generated a substantial amount of employee discussion. That discussion took place not only in company corridors and cafete-rias but in chat rooms on the Internet.  Peter Plavchan, an employee, began to post notices in a Ya-hoo chat room called ﬁIBM Unionﬂ and suggested, in that fo- 1 Before the close of the hearing, I made arrangements for photo-graphs to be taken and transmitted to me. Additionally, after the close of the hearing, I invited the parties to present five photographs each of the East Fishkill and Poughkeepsie sites.  All of these photographs have been received by me and are made part of the record. 333 NLRB No. 26  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216rum, that the employees start th
inking about the possibility of 
union representation. It appears that Plavchan posted a notice 
announcing that there would be a meeting held on July 12 at the 
Best Western Hotel in Poughkeepsie.   
On July 12, 1999, there was a m
eeting that was attended by a 
large number of employees.
2 Also in attendance were represen-
tatives of two unions (CWA a
nd IUE), who spoke about their 
respective organizations. Plavchan conducted the meeting and 
introduced the union representativ
es to the employees. This 
meeting was reported in the July 13 edition of the Poughkeep-
sie Journal which also contained a picture of Plavchan™s van 
having a hand painted bed sheet 
stating, ﬁIBM Union Yes.ﬂ  
Another similar but somewhat 
smaller meeting was held at 
the Best Western about a week later.  
Subsequently, Plavchan and other employees who were ac-
tive supporters of unionization, selected the CWA as their vehi-
cle for unionization.  They there
upon set up meetings to be held 
in IBM parking lots as the next step.  Plavchan and others or-
ganized and took steps to notify employees that there would be 
a meeting held at the East Fishkill site on July 23, 1999, and at 
the Poughkeepsie site on July 26, 1999. 
B. East Fishkill 
Plavchan announced that there would be parking lot meet-
ings held at East Fishkill and Poughkeepsie, respectively on 
July 23 and 26, 1999. This announcement was made by way of 
the Yahoo chat room and by the distribution of about 500 flyers 
to employees in the company cafeterias. Additionally, mention 
of the meetings was made in the local newspapers.  The flyers 
announced that the meetings would be for the purpose of sign-
ing up with the CWA. At East Fishkill, it was announced that 
the meeting would take place at 
5 p.m. on July 23, 1999, at the 
parking lot outside of building 320.   
The announcements indicated th
at the meetings would be 
held on company property at t
imes when shift changes were 
taking place, That is, on nonwor
king time at nonworking loca-
tions. There was, however, nothing in any of the announce-
ments to indicate that these mee
tings were to be attended only 
by employees and not by nonemp
loyee union representatives.  
As such, Susan Neiss, the East 
Fishkill site security manager, 
credibly testified that upon hearing of the planned July 23 
meeting, she became concerned that there was a possibility that 
nonemployees would come onto IB
M property. (In fact, as it turned out, some nonemployees did enter the property on July 
23.)  The East Fishkill site is a 1000-acre property on which there 
are 65 buildings, housing approx
imately 8000 employees. On 
the east side there is a research park containing a number of 
buildings, including building 320.  The west side is dedicated 
exclusively to IBM research and development.  
The perimeter of the site is enclosed by a low fence and there 
are no-trespassing signs posted.  There are parking areas adja-
cent to the buildings and there are seven roadway gates to the 
property.  Of the seven gates, two are considered main gates, 
                                                          
                                                           
2 The record indicates that there is
 some ambiguity as to the number 
of employees who attended the meeting.  But whether it was 1000 as 
testified to by Plavchan or 400 as 
indicated in the newspaper article, 
this is essentially irrelevant to this case. 
these being gates 1 and 7.  These have arms that can swing up 
and down through the use of IBM badges. (If the arms are 
down, a badge is needed to gain vehicle entrance but is not 
needed to exit as the arm automatically swings open to allow 
cars to leave the property.) 
3 The other gates, when closed, are 
locked and entry or exit from them is inaccessible by ordinary 
means. (Other than climbing over a fence.) Normally, during 
the hours of 6 a.m. to 8 p.m., gates 1, 5, 6, and 7 are kept open 
to accommodate traffic.  
The East Fishkill site has an internal network of roadways 
which are patrolled by security 
personnel.  Unauthorized people 
are not allowed to enter the site and if, for example, a bicyclist 
is found riding around, the security people will tell the person 
that this is private property and that he or she has to leave.  
On July 23, 1999, Supervis
or Joseph Bognaski, telephoned 
Plavchan on two occasions and as
ked if he was going to put up 
his sign on his van at the parking lot meeting.  He told Plavchan 

that this would violate the Company™s solicitation policy.  
Plavchan took the position that he had the right to use the sign 
because the property was owned by New York State and leased 
by IBM.  Bognaski reiterated that such a sign would be con-
trary to company policy and according to Plavchan, said that if 
he went ahead with the sign, he 
would have to ﬁwrite him up.ﬂ  
Both understood that they were talking about the large hand 
painted sheet that Plavchan had draped over his van on a previ-
ous occasion off the property.  According to Plavchan, he was 
intimidated by Bognaski™s message and decided not to risk 
anything by using his prounion sign.  Although denying that he 
used the words ﬁwrite up,ﬂ Bognaski testified that he told Plavchan that if he displayed the sign, he would be counseled 

and that such a display would violate company policy.  
At about 4 p.m. on July 23, 1999, Plavchan parked his van in 
the parking lot near gate 1, which is located at the north east 
part of the site at Route 52 and Palen Road.  This, as described 
above, is one of the two main gates to the site and the gate is 
normally kept open at this time
 of day to accommodate people 
leaving work and the people coming into work.  
Plavchan noticed that the arm to gate 1 was down, which 
therefore required people entering the property by car to use 
their badges. (Anyone without a car, could simply walk over to 
the parking lot where Plavchan parked his van.) He also no-
ticed, over time, that not too 
many people were leaving through 
this gate and, therefore, very
 few people stopped by his van on 
their way out of the site to discuss unionization.  By having the 
arm down, this had the affect of backing up traffic coming onto 
the site from Route 52 and Plavchan, being resourceful, made 
use of this fact to talk to and distribute union literature to the 
occupants of vehicles slowly ma
king their entrance to the site 
through gate 1.   
Unbeknownst to Plavchan, Susan Neiss had determined that 
there was a possibility that nonemployees would be entering 
 3 The company utilizes badges that are electronically coded to allow 
its employees or other authorized
 individuals access to designated gates, buildings, and areas within buildings.  These are obviously de-
signed to allow access only to authorized personnel and the evidence in 
this case, indicates that the use of
 these badges is considered by both 
management and employees
 to be important.  
 INTERNATIONAL BUSINESS MACHINES CORP. 217onto the Company™s property and decided to secure the prop-
erty by closing some of the entrances.  She ordered that except 
for gates 1, 5, and 6 all other ga
tes be closed. As to gates 1 and 
5, she ordered that the arms be put down so that people seeking 
access would have to use their IB
M badges.  As to gate 6, she ordered that this be staffed by
 two security people who could 
make a visual inspection of badges.  Thus, pursuant to her or-
ders, anyone entering the site by vehicle would have to use or 
show their badges at gates 1, 5, and 6 and anyone leaving the 
site would have to use these same gates, albeit without needing 
to use their badges.  All 
other gates were closed. 
Insofar as the western area of the site, employees located 
there were told by way of a public address announcement that 
ﬁGate 7 exiting to Route 52 is closed this evening, all employ-
ees are encouraged to use alternative exits this evening.ﬂ   
The event planned for East Fishkill took place with few peo-
ple in attendance.  Although it is
 impossible to say that em-
ployees did not attend because so
me of the other gates were closed, one affect of the Company™s security measures was to 
make it easier for  Plavchan and employee William Costine to 
approach and distribute union literature to employees entering 
the site for the evening shift.
4 C. The July 26 Poughkeepsie Event 
The union meeting here was scheduled to commence on 
Monday, July 26 at 5 p.m. in the parking lot adjacent to build-
ing 965.  Employees had been no
tified of the meeting by post-
ings on the Internet chat room and by the distribution of flyers 
in the cafeteria.  
Shortly before 5 p.m., Plavchan took his van to the parking 
lot and placed his van near th
e roadway (Route 9), which runs 
adjacent to the property. (I should 
note that this is a parking lot of considerable size.) There is an entrance to the property off of 
Route 9 which is designated gate
 A-1, and this has a movable 
arm which opens for entry by use of the IBM badge. There is 

also a walkway between Route 9 and the parking lot which is 
easily accessible to the parking lo
t by pedestrians.  An addi-
tional walkway enters the parking lot from the south side which 

is on IBM property.  
Knowing that there was going to be a meeting at the parking 
lot, the Poughkeepsie site securi
ty manager, Cathy Delaney, 
spoke to Ms. Neiss from East Fi
shkill and was informed that 
nonemployees had trespassed on that site on the previous Fri-
day.  She therefore decided to take certain actions as follows.  
Orange cones were set up at the entrance to the parking lot 
where the meeting was to be held so that cars entering that lot 
would have to enter in single file and show their IBM badges to 
security officers.  Additionally, a security officer, in a car, was 

placed near the walkway between Route 9 and the lot. Finally a 
                                                          
                                                           
4 William Costine who works on th
e west campus, recalled hearing 
the announcement that some of the gate
s were closed.  He testified that 
he heard the announcer say that gate 7 at Palen Road and Route 52 was 
closed.  But it was clear from his te
stimony that he was not sure about 
what he heard and the company o
ffered competent evidence to show 
that the announcement merely stated 
that gate 7 was closed. This an-
nouncement was made in the west 
campus only because the people 
working there tended to use that gate to exit the property onto Route 52 

at the end of their workday. 
security officer was assigned to monitor the southern walkway.  
Although the evidence was that the security officer at the ve-
hicular entrance did check badges of those entering, there was 
no credible evidence that the names of any people who entered 
the lot were recorded.
5 The General Counsel and the Union contend that these secu-rity measures were taken with 
the intention of engaging in sur-
veillance of employee union activit
y and in order to discourage 
employees from entering the parking lot to talk to Plavchan and 
the other employees who were e
ngaged in union activity.  The 
Respondent contends that thes
e were reasonable measures 
taken to prevent the reasonabl
y expected possibility that non-
employees would enter onto its property.  
D.  September 14, 1999 
On September 14, 1999, IBM conducted an event called ﬁA 
Day In Timeﬂ at the Poughkeepsi
e site. This was a kind of 
celebration/fair for the employees at this site.  
Plavchan and Costine came to the event and while there, en-
gaged in a number of union activities including solicitation and 
distribution of union literature. Additionally, Plavchan decided 
to cover his van with his hand
 painted ﬁUnion Yesﬂ sign and 
Costine put a large prounion sign on the back window of his 
vehicle.  Plavchan™s sign was 
about 4 feet by 8 feet and 
Costine™s sign was about 2 feet by
 4 feet. At one point, Delaney 
and another security officer aske
d Plavchan to remove his sign 
but he refused, stating that he believed that he had the right under Labor Law, to display his sign. 
According to Plavchan, on the 
following day, his supervisor, 
Carter, told him that he shouldn™t have displayed his sign and 
that IBM ﬁdoesn™t want to fire anybody.ﬂ Plavchan replied that 
he had the right to display such signs and asked for a written 
policy that prohibited the display.
 During a period of time when 
Carter was on the road, he and Plavchan exchanged e-mail 

messages about the Company™s policy and eventually Plavchan 
obtained a copy from the Company™s intranet site.  Carter de-
nied that he made any type of threat to Plavchan and the fact is 
that Plavchan did not receive any type of disciplinary action 
with respect to this incident.   
Costine testified that several days after September 14, he was 
told by Manager Peter Yablonsky that he was going to be ﬁwrit-
ten upﬂ because of the sign he disp
layed.  Costine states that he 
responded that he had the right to display such signs under the 
law.  According to Costine, he specifically requested a state-
ment in writing as to whether he
 would or would not be fired for displaying the sign and was told that it was not grounds for 
dismissal.  Consequently, Costin
e has continued to display his 
2-by-4 foot sign, testifying that he felt sure that he would not be 

fired and at worst would only get a warning.  Yablonsky, al-
though acknowledging that he spoke to Costine about the sign 
being contrary to company poli
cy, denied making any sort of 
threat to Costine. 
Apart from the alleged threats which were denied by com-
pany witnesses, it is acknowledged by Costine and Plavchan 
 5 The Respondent produced evidence th
at the instructions to the se-
curity officers were to ensure that anyone entering the parking lot and 
grounds were IBM employees or have an IBM business need to be 
there and to not take down any names or li
cense plate information. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218that neither has received any ki
nd of disciplinary action for the 
display of the signs on September 14 or for Costine™s continued 
display of his sign after that date.  On the other hand, the Com-
pany insists that its policy regarding large signs on company 
property is legal and it does not renounce the possibility of 
imposing discipline to employ
ees who violate the policy.  
The Company™s posted rules relating to the issues involved 
in these proceedings are as follows:  
 The orderly and efficient operation of IBM business 
requires certain restrictions on solicitation of employees 
and the distribution of mate
rial/information on company 
property. 
Commercial solicitations or
 distribution on IBM prem-
ises on behalf of non-IBM business enterprises are prohib-
ited at all times. 
IBM employees may not engage in oral solicitations 
interfering with work during working time, other than for 
IBM business purposes.  IBM employees may not engage in the distribution of 
materials in working areas or during working time of the employees distributing or the working time of the recipi-
ent, other than for IBM business purposes. 
Non-IBM employees or organizations have no right to 
enter IBM property, including 
parking lots, for the purpose 
of soliciting or distributing information to IBM employ-

ees, and will be reused acce
ss for any such purpose.  
In the above, ﬁworking areasﬂ do not include such ar-
eas as parking lots, restrooms and cafeterias; and ﬁworking 
timeﬂ does not include such time as before or after work, 
break or lunch periods. 
Parking Lots are for the convenience of employees, au-
thorized business visitors and other invitees of IBM.  The parking lots are not to be used for commercial or political 

purposes.  Employees are prohibited from having signs on 
their vehicles in parking lots when in the judgment of the 
facility™s manager, the prominence, size, etc., of the sign 
indicates that the vehicle is being used for commercial so-
licitation or advertising.  
 There was some evidence that employees, from time to time, 
put ﬁfor saleﬂ signs in the windows of cars; that some employ-
ees use sunscreens on their front
 windshields; and that others 
have displayed bumper stickers. 
However, none of these kinds 
of signs would be similar in size to the large sign displayed by 
Plavchan.  Moreover, the Company presented evidence that it 
has ordered employees to remove 
ﬁfor sale signsﬂ from cars left 
in the parking lot for extended pe
riods of time and that it would 
compel employees to remove bum
per stickers or sun screens where the content was offensive.  
III.  ANALYSIS 
The first issue deals with th
e Respondent™s reaction to the 
meetings held at the company parking lots on July 23 and 26, 
1999.  The question is whether 
they were reasonable actions 
taken in response to the possibi
lity of nonemployees trespass-
ing on its property, or whether 
they were unreasonable actions 
designed to prevent or discourage employees from attending 
union meetings. The second issue deals with the question of whether the em-
ployer has the right to prohibit employees from displaying large 
prounion signs on their vehicles, in company parking lots,.  
a. The East Fishkill meeting 
In the case of the planned meetings at East Fishkill on July 
23 and at Poughkeepsie on July 26, electronic and physical 
notices were distributed to em
ployees notifying them that union 
meetings would be held on company property on the respective 
dates.  Employees were informed that the gatherings were to be 
a ﬁunion sign-up partyﬂ and that they should look for the ﬁunion 
van.ﬂ The notices did not indica
te that only employees were 
invited to the events and anyone
 reading the notices could rea-
sonably suspect that nonemploye
e union representatives would 
also be present.  And in fact, 
such representatives did enter onto 
IBM™s property on July 23, 1999.  
At the East Fishkill site, the security manager, fearing that 
there might be trespasses took mi
nimal security measures to 
deal with that possibility.  She had some of the unattended en-

trances closed and had the arm at
 gate 1 (at the East complex 
and near the meeting), put down so that people entering had to 
use their badges to lift the gate
.  (Those leaving merely had to 
drive up to the gate which, having sensors, automatically lifted 
the arm.)  While Costine testified that he heard, while at the 

West Complex, an announcement which he somehow inter-
preted as meaning that gate 1 
at Route 52 and Palen Road was 
closed, the evidence indicates that he was mistaken. In this 

respect, the record demonstrates that employees in the West 
Complex were merely told that gate 7, which also leads out to 
Route 52, was closed.  
The security measures taken by the Company at East Fishkill 
did not and could not have pr
evented employees from stopping 
off and attending the union meeting.  Indeed, putting down the 

mechanical arm at Gate 1 had the effect of backing up traffic at 
the gate and making it easier for Plavchan and Costine to talk to 
and distribute union literature to 
the drivers entering or leaving 
the facility.  
b. The Poughkeepsie meeting More serious security measures
 were taken on July 26 at the 
Poughkeepsie site. It is noted th
at by this time, the Company 
was aware that nonemployees had come onto its property dur-
ing the East Fishkill, July 23 meeting.  
On July 26, the Company partially blocked off the entry way 
to the parking lot where Plavchan parked his van and had secu-
rity officers placed at the vehicular entrance checking IBM 
badges to ensure that those entering were employees of the 
Company and not outsiders. Additionally, the Company sta-
tioned two security officers in vehicles at the two pedestrian 
walkway entrances to the parking lot.  From Plavchan™s point 
of view, these measures could reasonably be viewed as surveil-
lance of union activity and as measures designed to discourage 
employees from entering into the parking lot to attend the union 
meeting. From the Company™s point of view, these were rea-
sonable measures taken to prevent entry onto its property by 
non-employees (i.e.,
 trespassers).  
Absent special circumstances not present in this case, an em-
ployer may bar from its prope
rty nonemployee union support-
 INTERNATIONAL BUSINESS MACHINES CORP. 219ers.  
Lechmere Inc. v. NLRB
, 502 U.S. 527 (1992); 
NLRB v. 
Babcock & Wilcox
, 351 U.S. 105 (1956).
6 Put more prosaically, 
whether I own or lease property, I have the right, for good rea-
son or ill (or no reason at all), to prevent my neighbor™s well 
behaved children from playing on my front lawn.  
An employer can take reasonable 
steps to insure that people 
who are not employees (as opposed to off-duty employees), are 
prevented from trespassing onto its private property.  In 
Teksid 
Aluminum Foundry,
 311 NRB 711, 715 fn. 2 (1993), the Board 
affirmed the administrative law judge™s conclusion that the 
company did not engage in unlawful surveillance when it 
posted security guards at its plant entrance and established a 
procedure whereby persons seeking entry had to sign in and 
out. The administrative law judge, citing 
Hoschton Garment 
Co., 279 NLRB 565, 567 (1986), stated that employers ﬁhave a 

right to respond to an organiza
tional campaign by establishing 
procedures for denying unauthorized persons access to their 

facilities, and any incidental 
observation of public union activ-ity by security guards
 is not unlawful.ﬂ  Faced with the possibility that nonemployees would wind up 
on IBM™s property, it is my opinion that the Respondent had 
the right to take reasonable security steps to make sure that this 
did not happen. The steps taken on both days, including the 
posting of security guards at th
e vehicular and pedestrian en-
trances to the Poughkeepsie parking lot, were reasonable meas-
ures to insure that trespassing by nonemployees did not occur.  
As the evidence does not show that the security guards re-
corded the names or other identifying information of any em-
ployees who entered the lot to 
attend the union meeting, it is 
concluded that these means were reasonable, and to the extent 
that the security officers incidentally observed employee union 
activity, this did not amount to unlawful surveillance.
7 c. Prounion signs 
Plavchan prepared a large hand painted sign on a bed sheet 
soliciting employees to support a union at IBM. He had planned 
to use this sign at the East Fishkill meeting on July 23, 1999, 
but was dissuaded after talking to his supervisor.  In this regard, 
Plavchan testified that he was told that if he used the sign he 
would be ﬁwritten up,ﬂ whereas Bognaski testified that he told 
Plavchan that such a display would violate company policy and 
that he would be counseled.  In any event, Plavchan and Co
stine brought their signs to a company event held at the Poughkeepsie site on September 14, 
1999.  Here they displayed their signs by placing them on their 
vans that were parked in a company parking lot.  The Plavchan 
sign was about 4 feet by 8 feet 
and covered his van.  Costine™s 
sign was somewhat smaller, about
 2 feet by 4 feet and was 
hung on the back of his van. Both of these signs were much 
larger than the typical ﬁfor saleﬂ signs used by employees or 
bumper stickers on employee ve
hicles.  Costine™s sign was 
                                                          
 6 No contention is made here, nor c
ould one be asserted, that the Un-
ion had no reasonable means of communicating with employees.   
7 In my opinion, the actions taken by IBM in relation to the possibil-
ity of trespass were far less intrusive on employee union activity than 
the actions taken by the employer in 
Yenkin-Majestic Paint Corp
., 321 
NLRB 387, 395 (1996), where the Board found that the employer vio-
lated the Act.  
about the same size, or perhaps a little larger, than sun screens 
that employees use during the summer.   
There is no dispute that the Company did not want and does 
not now want these signs or similar signs placed within its 
property.  Both Plavchan and Costine were told, after Septem-

ber 14, 1999, that the display of
 their signs contravened com-
pany policy. Although there is a 
high degree of ambiguity as to 
whether these employees were told that they would be ﬁwritten 
upﬂ or ﬁcounseledﬂ if they contin
ued to use their signs, the fact 
is that neither received any disciplinary action for their use of 
the signs.  And in the case of Costine, after he inquired of his 
supervisor as to whether he co
uld be discharged for using his 
sign, he was told that he would not.  Indeed, after the latter 
communication, Costine has continued to use his sign without 
incident.  
Notwithstanding the lack of actual disciplinary action taken 
against either Costine or Plavchan for using their signs, the 
Company indicates that it reserves the right to enforce its rules 
relating to solicitations and the use of large signs in parking 
lots.  This being the case, an
d as the employees in question 
were notified that the use of these signs contravened company 

policy, they could reasonably co
nclude that the continued use 
of the signs could result in future disciplinary action against 

them.  
The display of signs, union insignia and other visual means 
of supporting a union fall within 
the category of solicitation and 
there are a fair number of Boar
d decisions dealing with this 
kind of activity. It is, I think, important to make a distinction 
between the previous issue which dealt with whether the em-
ployer had the right to take reasonable steps to secure its prop-
erty from the trespass of outsiders as opposed to the issue here, 
which involves the activity of its
 own employees who are invit-
ees on the Company™s property because of their employment 

relationship.  In Firestone Tire & Rubber Co
., 238 NLRB 1323 (1978), an 
employee and shop steward  was told that he could only con-

tinue to use the company parking lot if he removed from his 
car, several large signs, one st
ating ﬁDon™t Buy Firestone Prod-
ucts.ﬂ This parking lot was used primarily by company em-

ployees but also was used by visitors. When the individual 
refused to remove the signs, he
 was disciplined. The Board, 
citing the Supreme Court™s decisions in 
Eastex, Inc. v. NLRB
, 434 U.S. 1045 (1978); Hudgens v. NLRB, 424 U.S. 507, 521 fn. 10 (1976); NLRB v. Babcock & Wilcox Co.
, supra; and 
Repub-
lic Aviation Corp. v. NLRB
, 324 U.S. 793, 803 (1945), stated 
inter alia, 
  In an unbroken line of decisions, this Board and the 
Supreme Court have stated that where an employee exer-
cises his Section 7 rights while
 legally on an employer™s 
property pursuant to the employ
ment relationship, the bal-ance to be struck is not vis a vis the employer™s property 
rights, but only vis a vis the em
ployer™s managerial rights.  
The difference is ﬂone of substance,ﬂ since in the latter 
situation Respondent™ managerial rights prevail only 
where it can show that the restriction is necessary to main-
tain production or discipline or otherwise prevent the dis-
ruption of Respondent™s operations. . . . 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220The facts clearly reveal that but for the fact that the 
parking lot was located on Respondent™s premises, Knight 
was clearly engaged in protecte
d concerted activities. This 
Board has long held that actions taken in sympathy of 
other striking employees fall within the protection of Sec-
tion 7 of the Act . . .  
[T]he Administrative Law Judge cites 
Cashway Lum-ber Inc., for the rule that an employee does not have a 
right to affix union posters on the employer™s walls and 
property.  However, this cas
e is clearly distinguishable 
since 
Cashway, supra, stands only fo
r the proposition that 
an employee is not engaged in 
protected activity if he de-
faces the employer™s property. The mere presence of an 

automobile on which signs ha
ve been attached does not 
constitute the defacement of the property on which it has 

been parked. 
. . . . This case does not present a situation analogous to 
Southwestern Bell Telephone Co.
 supra, where a message 
printed on shirts worn at work . . . was found to be ﬁoffen-
sive, obscene or obnoxious,ﬂ thereby justifying the em-
ployer™s actions taken agains
t employees who refused to 
remove them or cover them up. Here . . . the boycott signs 

were not taken into Respondent™s work areas, did not in-
terfere with Knight™s ability to perform his assigned tasks, 
and did not otherwise interfere with Respondent™s mana-
gerial rights.  Here, the record clearly reveals that the 
parking lot was primarily used
 by employees not then at 
work and was an appropriate forum for communication 

among them.  The fact that ot
her persons not employed by 
Respondent may have had acce
ss to the parking lot and 
accordingly have had occasion to read these signs in insuf-
ficient reason for Respondent to 
be able to control an em-
ployee™s exercise of his Section 7 rights. 
 In Coors Container Co., 238 NLRB 1312, 1319 (1978), em-ployees of Coors during the course of an economic strike by 
other employees of a related company, showed their sympathy 
by placing signs in their vehi
cle windows stating; ﬁBoycott 
Coors-Scab Beer.ﬂ The company barred the display of such 
signs on its property.  The administrative law judge rejected the 
company™s contention that the signs were not protected under 
NLRB v. Electrical Workers Local 1229 (Jefferson Standard), 
346 U.S. 464 (1953), for allegedly disparaging the product of 
Coors. He also held, with Board approval, that the use of the 
signs was a legitimate form of solicitation which did not inter-
fere with production or discipline.  The Judge noted:  
Here there is no showing of such special circumstances. Cer-
tainly none existed in the circumstances surrounding the dis-
play of the sign by Mugge and Clemente. The sign was dis-
played inside ﬁClemente™sﬂ truc
k. They were some distance 
away from any work location.  There had been no incidents 
among Respondent™s employees aris
ing out of the strike, and, 
in any event, the wording of the sign was not unduly provoca-
tive.  The Board has long recognized that the term ﬁscabﬂ is not 
so opprobrious as to justify barring its use in the workplace– 
As to the general prohibition against the display of boycott 
sings, no special circumstances we
re shown to exist anywhere 
on Respondent™s premises which would justify, in the interest 
of the maintenance of production 
and discipline, restricting the 
employee™ right to engage in such activity. . . . I therefore find 
that the rule promulgated by Respondent prohibiting the display 
by employees of boycott signs wa
s violative of Section 8(a)(1) 
of the Act.  Similarly, Respondent
 violated the Act . . . in ask-
ing Mugge and Clemente to remove the sign . . .  
 In Colonial Stores Inc., 248 NLRB 1187, 1189 (1980), the Board held that an employer violated the Act by discharging an 
employee who used a sign to make
 a protest regarding the em-
ployer™s handling of a grievance.  The Board stated:  
 [I]nformational picketing and leafleting, even in the 
face of a contractual no-strike provisions, are in further-
ance of contractual grievance 
procedures and, hence, pro-
tected by the Act.  This is 
true so long as an employee en-
gaging in such activity does not thereby seek to circum-
vent the bargaining representativ
e and engage in direct ne-
gotiations with the employer
. Picketing during non-work 
time in order to advertise a grievance has been analogized 
to presenting the employer with a written list of grievances 
. . . . We further find that the protest was not undertaken in 
an unlawful manner.  Contrary
 to Respondent, the protest 
did not constitute a strike in violation of the contractual 
no-strike agreement.  While asserted . . . that its operations 
were disrupted, [it] admitted that no employees stopped 
work and no customers left the store due to the protest.  
The sign on its face urged no such action, and neither 
Whitmore nor her husband verbally urged any interruption 
of Respondent™s business.  We have held that a sign dis-
played on an employee™s car, which does not interfere 

with production, threaten disr
uption of the employer™s op-
erations, or convey a message which is ﬁoffensive, ob-

scene or obnoxiousﬂ may be an appropriate medium for 
communication among employees.  
 United Technologies Corp.
, 279 NLRB 973 (1986), reversed 
and remanded sub nom. 
Machinists Lodge 91 v. NLRB
, 814 
F.2d 876 (2d Cir. 1987), involved a company rule prohibiting 
large signs or banners on employ
ee vehicles in company park-
ing lots.  The ban applied only to large signs and specifically 
allowed the use of less conspi
cuous items such as bumper 
stickers and window signs and had no affect on other means of 
communication such as literature distribution and oral solicita-
tions. A Board majority (Dotson and Johansen, with Dennis 
dissenting), concluded that the ru
le prohibiting large signs or 
banners did not violate the Act. In reaching this result, the ma-
jority opined that employee protec
ted rights had to be balanced 
against the managerial and property rights of the employer. 
Concluding that the employer™s 
policy was not a complete ban 
on the display of union material 
on employee vehicles, the ma-
jority distinguished its previous decision in 
Firestone Tire & 
Rubber Co., supra and held that th
e Respondent had ﬁsimply 
taken reasonable measures to prev
ent its employee parking lots 
from being transformed into have
ns for distracting billboards 
for all causes imaginable.ﬂ  
The Union appealed the Board™s holding to the Second Cir-
cuit that concluded that the Board had departed from estab-
 INTERNATIONAL BUSINESS MACHINES CORP. 221lished and longstanding precedent. Discussing the history of the 
law relating to solicitations 
by employees on company prop-
erty, the court noted inter alia;  
 Once an employer brings an employee onto company 
premises to work, as is the case here, the employer cannot 
assert its property interests as
 a basis for limiting protected speech by that employee. . . . In this situation the employer 
must rely exclusively on it
s managerial rights. . . . 
Managerial rights decisions make clear that any 
restriction of employees™ on premises communication in 
nonworking areas during nonworking hours ﬁmust be pre-sumed to be an unreasonable impediment to self-

organization . . . in the absence of evidence that special 
circumstances making the rule n
ecessary.ﬂ . . . In light of 
this presumption of unreasonableness, the Board and the 
courts have consistently imposed on employers the burden 
of proving ﬁthat the restrictions
 are necessary to maintain 
production or discipline or otherwise prevent the disrup-

tion of [company] operations.ﬂ . . . In addition, the Board 
has recognized that legitimate safety concerns are among 
the managerial interests th
at may overcome the presump-
tion of invalidity and justify restriction of employees™ pro-
tected speech. 
The only interest identified by the company . . . was 
the company™s concern over the appearance of its em-
ployee parking lots. Undeniably, this is a legitimate prop-
erty interest, but it would only enable the company to limit 
protected speech by non-employ
ees.  In order to conclude 
that the employer™s aesthetic concerns are legitimate 

managerial interests; however
, the Board would have had to find that the appearance of the employee parking lots 
had some effect on productivity, 
discipline, safety, or effi-
ciency.  
 In the present case, the Respondent presented witnesses to 
support its claims that the proh
ibition against large signs in 
company parking lots was justified by safety concerns and by 
concerns about its corporate image.   
The contention that people driving on the private streets on 
IBM™s property would be sufficientl
y distracted so as to present 
a safety hazard is not convincing.
  The speed limit, at most, is 30 mph and the population of people using these roads is a 
mature and sober lot.  Thinking about this matter while driving 
home from Manhattan and passing dozens of large billboards at 
60 mph, I wasn™t convinced that the two signs displayed in the 
IBM parking lot, could have caused a hazardous condition on 
the internal roadways on the Respondent™s property.  
Nor am I persuaded by the evidence produced by the Re-
spondent in support of its corporate image argument.  It is true 
that at the Poughkeepsie site, there are visitors who come to the 

various buildings to participate in conferences and presenta-
tions designed to sell very large and expensive machines.  The 
visitors who do come are often high level corporate officials 
from either new prospective customers or old customers who 
may want to buy more new st
uff.  IBM obviously wants to 
make a very good impression on these people who may or may 

not choose to place orders valued in excess of $1 million.  In 
this respect, IBM has to compet
e with other computer vendors 
such as Sun Microsystems, Hewlett-Packard, or Hitachi.  
But the fact is that the signs us
ed in this case were placed in 
a parking lot and not in the immediate vicinity of the buildings 
where prospective customers are invited. Moreover, no effort 
was made by union supporters to interfere with or dissuade 
these prospective customers fro
m doing business with IBM.  
The people who arrive as potential customers are, I suspect, 

sophisticated people who may have
 dealings of their own with 
unions in their own bailiwicks.  I respect the company™s desire 
to protect and preserve its corp
orate image.  But I cannot say 
that the display by a couple of employees of these particular 
two large signs on their vehicles
 would be the kind of conduct which would tend to tarnish that image.  
In my view, the majority opinion of the Board in 
United Technologies supra, constitutes an anomaly and was contrary to 
longstanding Board and court precedent.  The problem, I think, 
was the assertion of a sta
ndard balancing managerial 
and prop-erty rights against employee speech rights where the judicially 
approved standard had always been to balance only the em-
ployer™s managerial rights against the employees™ free speech 
rights.  Therefore I shall recommend, in the present case, that 
the Board reaffirm the 
Firestone
 standard.  
As the company has published a rule barring large signs in 
parking lots and as the two employees, Plavchan and Costine, 
were specifically told that their actions were violative of com-
pany policy, I shall conclude th
at the Respondent violated Sec-
tion 8(a)(1) of the Act, even if there had been no explicit or 
implicit threat of disciplinary action. 
Comcast Cablevision
, 313 NLRB 220 fn. 3 (1993).  As the company still reserves the right 

to enforce this rule, even if has not done so in the circumstances 
of this case, its employees can reasonably believe that contin-
ued display of such signs may result in future disciplinary ac-
tion against them.
8  Moreover, even if Plavchan was not told 
that he would be written up if he
 displayed his sign, his super-
visor admittedly told him that he would be counseled if he did 

so.  While this does not necessarily translate into a typical 
threat, I must say that as a statement by a supervisor that the 
employee is engaged in conduct wh
ich is viewed 
as a violation 
of company policy, this can lead
 a reasonable person to believe 
that continued violation of the rule could lead to a future ad-
verse action.  CONCLUSIONS OF LAW 
1. By maintaining a rule and telling employees that this rule 
prohibits them from displaying 
prounion signs on their vehicles 
in company parking lots, the Re
spondent has violated Section 
8(a)(1) of the Act.  
2. The Respondent has not violated the Act in any other 
manner alleged in the complaint.  
3. The aforesaid violation affects commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
                                                          
 8 I thought that the witnesses presented by the Union and the com-
pany were equally credible. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
9 ORDER The Respondent, International 
Business Machines Corpora-tion, Poughkeepsie and East Fishkill, New York, its officers, 
agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Maintaining, in force and effect, a rule to the extent that it 
would preclude its employees 
from displaying signs supporting 
the Communications Workers of America, Local 1120, AFLŒ
CIO, or any other labor organization, on their cars while parked 
in company parking lots.
10 (b) Telling employees that the 
display of large signs on their 
cars in company parking lots in 
support of a union, constitutes a 
violation of company policy.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the righ
ts guaranteed them by Section 
7 of the Act.  
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cilities in East Fishkill and Poughkeepsie, New York, copies of 
the attached notice marked ﬁAppendix.ﬂ
11 Copies of the notice, 
on forms provided by the Regional Director for Region 3, after 

being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 
                                                          
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses 10 The import of this recommended order is not to prevent the com-
pany from promulgating or enforcing 
rules relating to signs, banners or 
any other types of displays, except as to signs that are related to or in 
furtherance of employee rights protected under Sec. 7 of the National 
Labor Relations Act.  
11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondents at any time since July 23, 1999.  
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
Posted by Order of the 
National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 maintain, in force and effect, a rule to the 
extent that it would preclude employees from displaying signs 
on their cars while parked in company parking lots, supporting 
the Communications Workers of America, Local 1120, AFLŒ
CIO or any other labor organization.  
WE WILL NOT
 tell employees that the display of large 
signs supporting a union, on their cars in company parking lots 
constitutes a violation of company policy.  
WE WILL NOT
 in any like or related manner interfere with, 
restrain or coerce you in the rights guaranteed you by Section 7 
of the Act.   INTERNATIONAL BUSINESS MACHINES 
CORP.  